Title: From John Adams to Aaron Clark, 23 February 1820
From: Adams, John
To: Clark, Aaron



Sir
Montezillo February 23d. 1820

Accept my thanks—for your favour of the 16th. and for the prospectus—of a most magnificent Publication—which if it can be accomplished must be a Magazine of important Documents for the Study of Posterity— I hope Judge Vanderkemps translation of the early records of the Dutch Languages will be a part of great Collection but my forces are two far Spent to contribute anything, but my good wishes towards it— I thank you Sir for your Civilites to me—and / am your obliged humble Servant

John Adams